                    Case 1:21-cv-00479-PGG Document 13 Filed 04/30/21 Page 1 of 2


MEMO ENDORSED:
The conference scheduled for May 6,
2021 is adjourned sine die. By July 5,
2021, the parties will submit a joint letter
providing an update on the status of the
case.
                                                  THE CITY OF NEW YORK
                                               LAW DEPARTMENT                                                      NELSON R. LEESE
                                                       100 CHURCH STREET                                                 Senior Counsel
                                                       NEW YORK, NY 10007                                         Phone: (646) 983-9682
                                                                                                                    Fax: (212) 356-3509
  JAMES E. JOHNSON
                                                                                                                    nleese@law.nyc.gov
  Corporation Counsel

    Dated: May 4, 2021                                                                  April 30, 2021
   VIA ECF
   Honorable Paul G. Gardephe
   United States District Court
   Southern District of New York
   40 Foley Square, Courtroom 705
   New York, New York 10007


                                            Re:      Rhashawn Wilson v. City of New York, et al.,
                                                     21 Civ. 00479 (PGG)

         Your Honor:

                 I am a Senior Counsel in the office of James E. Johnson, Corporation Counsel of the City
         of New York, and the attorney representing defendants City of New York, Nicholas McQuail,
         and William Dunn (hereinafter, “City Defendants”) in the above-referenced action. 1 I write
         jointly with plaintiff’s counsel, Mr. Sameer Nath, to respectfully request that the case continue to
         proceed under Local Civil Rule 83.10 (“the § 1983 Plan”) and that the initial pretrial conference
         presently scheduled for May 6, 2021—and all other associated deadlines not set forth in § 1983
         Plan—be adjourned sine die until the Court is notified that the § 1983 Plan mediation has been
         completed. Upon information and belief, this extension will not affect any other Court-ordered
         deadlines in this litigation.

                 By way of background, plaintiff Rhashawn Wilson alleges that his federal and New York
         State civil rights were violated by the City of New York and New York City Police Department
         members of service Nicholas McQuail, William Dunn, and Karl Rugg—as well as a number of
         “John Doe” and “Jane Doe” officers—during plaintiff’s January 14, 2020 arrest and subsequent
         prosecution. The plaintiff asserts twenty separate federal and state law causes of action,
         principally sounding in unlawful search and seizure, false arrest, malicious prosecution, denial of
         right to fair trial, and of excessive force. Plaintiff also asserts a claim against the City of New
         York pursuant to Monell v. Department of Social Services, 436 U.S. 658 (1978).
         1
          The Office of the Corporation Counsel has not yet determined whether it will offer representation to defendant
         Karl Rugg. Mr. Rugg was served in this matter on March 4, 2021. As this case is participating in Local Civil Rule
         83.10, Mr. Rugg’s deadline to answer or otherwise respond to the complaint is Monday, May 3, 2021.
         Case 1:21-cv-00479-PGG Document 13 Filed 04/30/21 Page 2 of 2




        There are several reasons for continuing to proceed under the § 1983 Plan before moving
forward with an initial conference and discovery management plan. As an initial matter, the
§ 1983 Plan states that “[u]nless otherwise ordered” the § 1983 Plan shall apply “in civil cases
filed by a represented plaintiff against the City of New York [] and/or the New York City Police
Department [] or its employees alleging the use of excessive force, false arrest, or malicious
prosecution by employees of the NYPD in violation of 42 U.S.C. § 1983.” This case fits neatly
under the rubric for a § 1983 Plan case and, accordingly, the parties respectfully submit that there
is no reason in this case to deviate from the default procedures outlined in the § 1983 Plan.

        Additionally, the § 1983 Plan provides specific efficiencies and encourages early
resolution of cases that allege the type of claims at issue in this case against the City and NYPD
officers. Notably, the § 1983 Plan anticipates the common categories of releases and limited
discovery that are most relevant to the sorts of claims raised in this case and provides an
expedited schedule for the automatic production of this material. Additionally, the § 1983 Plan
provides a standard protective order for the production of confidential documents. These two
provisions create a more streamlined process for the resolution of frequently litigated issues,
obviating the need for Court intervention to resolve disputes in the early stages of litigation.

         Finally, the § 1983 Plan encourages early settlement discussions following the exchange
of limited discovery by providing a schedule for the exchange of an initial settlement demand
and offer, followed by a requirement that the parties attend a mediation before formal—and
costly—discovery commences. In straightforward civil rights actions such as this one, it is the
undersigned’s experience that the § 1983 Plan mediation often results directly in settlement or
facilitates a successful settlement shortly thereafter.

       For the reasons set forth above, the parties respectfully request that this case continue to
proceed under Local Civil Rule 83.10 (“the § 1983 Plan”) and that the initial pretrial conference
presently scheduled for May 6, 2021—and all other associated deadlines not set forth in § 1983
Plan—be adjourned sine die until the Court is notified that the § 1983 Plan mediation has been
completed.

       Thank you for your consideration herein.

                                                             Respectfully submitted,

                                                               /s/ Nelson R. Leese
                                                             Nelson R. Leese
                                                             Senior Counsel

cc:    BY ECF
       Sameer Nath
       Attorney for Plaintiff




                                               -2-
